DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A hip connector assembly as set forth in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per paragraph [0100] of the specification, the hip connector assembly 310L comprises a belt connector 312L, first hip joint member 314L pivotally connected to the belt connector 312L, a second hip joint member 316L pivotally connected to the first hip joint member 314L, and a third hip joint member 318L pivotally connected to the second hip joint member 316L. [0101] As can be seen in FIG. 9, the pivotal connection 313L between the belt connector 312L and first hip joint member 314L defines a first pivot axis 323L which allows for lateral movements (i.e. left-right movements) of the leg of the user.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Almesfer et al. U.S. Publication No. (2012/0172770 A1).
With respect to claim 1, Almesfer et al. discloses an exoskeleton (shown in figs.1-4) and [0120] configured to be worn by a user to support and transfer a load carried by the user across a ground surface [0128  each of said foot members 18 includes a shoe 31 which is removably engageable with the foot member structural component 126, and into which the user 600 can place their feet. The shoe 31 is conveniently removably engageable with the foot member structural component 126 by means of a securing formation, such as a clip-type formation, a snap-fit type formation, a bayonet-type formation or any other suitable formation. The position of the shoe 31 relative to the foot member structural component 126 is envisaged as being adjustable, to allow the alignment of a user's ankle with the axis of rotation 17A of the foot joint 17.
[0129] In another embodiment, each of the foot members 18 include a foot engaging formation 34 for engaging indirectly (i.e. the user wearing shoes) with a user's foot 630. The foot engaging formation 34 is coupled to the foot member structural component 126 in an adjustable manner, to again allow for positioning of the user's 600 ankle and (shown in phantom in fig.4),
 the exoskeleton comprising a torso section (92) and [0167], connected to a leg section (11, 11, fig.4), via a hip section or hip frame (15) and [0167], such as to transfer the load carried by the torso section down to the ground surface (when the user utilize the foot engaging formation 34 for engaging indirectly (i.e. the user wearing shoes) with a user's foot 630) via the hip section or hip frame (15) and then the leg section  (11, 11); the hip section  or hip frame (15) adapted to be maintained on each user’s hip (as shown in fig.4); wherein the leg section comprises two symmetrical articulated leg assemblies (11, 11), each leg assembly being adapted to be maintained on each user's leg and to follow the leg's movements when the exoskeleton is in use (as shown in fig.4), each leg (11, 11) assembly having a hip connector assembly via [webbing 23, [0158],  [hip joint 14, hip actuator 16 and a secondary hip actuator 38, [0130]-[0131]]  and [knee actuator 13[0046] adapted to be maintained on an outer side of the user’s leg and connected to the hip section (as shown in fig.1), an upper end (as shown in fig.1) connected to the hip connector assembly and a bottom end (fig.2), adapted to be maintained on an inner side of the user’s leg and in contact with the ground, each leg assembly being configured to entirely transfer the load from the outer side of the hip section to an inner side of the user's leg before connecting to the ground, in [0001], Almesfer et al. discusses the exoskeleton is a mobility aid, as such, meets the claim limitation aforementioned as being configured to entirely transfer the load from the outer side of the hip section to an inner side of the user's leg before connecting to the ground.
Note: as to the limitation: “each leg assembly being configured to entirely transfer the load from the outer side of the hip section to an inner side of the user's leg before connecting to the ground”; the three interconnected sections: torso section, hip section, and leg sections comprises of a plurality of interconnected members which form the load-bearing structure of the exoskeleton, as such, when a load-bearing unit is dunned on the user having a load would transfer load to the legs of the user which would have been felt on the entire leg which includes the inner leg of the user.

    PNG
    media_image1.png
    493
    486
    media_image1.png
    Greyscale

With respect to claim 17, Almesfer et al. discloses a plurality of fastening assemblies (96, 46, shown in fig.4) for fastening the exoskeleton to the user. 
With respect to claim 18, Almesfer et al. substantially discloses the invention as claimed but did not explicitly discloses the exoskeleton is a passive exoskeleton.   Almesfer et al discloses in [0141] The WA 100 includes an exoskeleton 500 that is a skeletal structure worn externally by a user 600. It may be (emphasis added) powered by an onboard power pack (not shown) that is preferably chargeable from a power source such as a car or at any domestic power socket.  Since the exoskeleton of Almesfer et al. may be powered (emphasis added), it implies that the exoskeleton can operate passively without the use of an onboard power pack.  
With respect to claim 19, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I), as such, Almesfer et al. discloses a method for supporting and transferring a load carried down to the ground, the method comprising the steps of: wearing an exoskeleton as claimed in claim 1; providing at least one load; and carrying the at least one load using the torso section of the exoskeleton for entirely transferring the at least one load from the outer side of the hip section to an inner side of the leg section before connecting the leg section to the ground.  
With respect to claim 20, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I), as such, Almesfer et al. discloses a method for supporting and transferring a load carried down to the ground, the method comprising the steps of: wearing an exoskeleton comprising a torso section downwardly connected to a leg section via a hip section; and entirely transferring the load carried by the torso section of the exoskeleton from the outer side of the hip section to an inner side of the leg section before connecting the leg section to the ground.  
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 2-16 and independent claim 21 and its dependent claims 22-25 which recite features not taught or suggested by the prior art of record.
The prior art of record drawn to Almesfer et al. fails to disclose or fairly suggest wherein each leg assembly comprises: an upper leg member extending downwardly from the hip section and having an end pivotally connected to the hip section to allow the upper leg member to move with respect to the hip section when the user moves; and a lower leg member extending downwardly from the upper leg member and pivotally connected to the upper leg member, the pivotal connection between the upper and lower leg members configured to be located at a knee level of the user to allow the lower leg member to follow the movements of the lower leg of the user with respect to the upper leg; the upper and lower leg members configured to extend downwardly and toward the inner side of the user's leg so as to entirely transfer the load from the outside of the leg toward the inside of the leg and down on the inner side of the foot of the user, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Claims 3-16 are allowed insofar as they depend directly or indirectly from claim 2.

The prior art of record drawn to Almesfer et al. fails to disclose or fairly suggest wherein each leg assembly comprises: an upper leg member extending downwardly from the hip section and having an end pivotally connected to the hip section to allow the upper leg member to move with respect to the hip section when the user moves; and a lower leg member extending downwardly from the upper leg member and pivotally connected to the upper leg member, the pivotal connection between the upper and lower leg members configured to be located at a knee level of the user to allow the lower leg member to follow the movements of the lower leg of the user with respect to the upper leg; the upper and lower leg members configured to extend downwardly and toward the inner side of the user's leg so as to entirely transfer the load from the outside of the leg toward the inside of the leg and down on the inner side of the foot of the user as to claim 21, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
  Claims 22-25 are allowed insofar as they depend directly or indirectly from claim 21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786